       Case 2:20-cr-00065-MJH Document 4 Filed 03/10/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
            v.                                 )
                                               )
JOSHUA D. SPRINGER,                            )       Criminal No. 20-65
                                               )
                   Defendant.                  )       Electronically Filed


                                ENTRY OF APPEARANCE


     Kindly enter my appearance in this case on behalf of JOSHUA D. SPRINGER.


                                        Respectfully submitted,


                                           s/ Martin A. Dietz           .
                                        Martin A. Dietz, Esquire
                                        Pa. I.D. No. 69182


                                        The Mitchell Building
                                        304 Ross Street, Suite 505
                                        Pittsburgh, PA 15219
                                        (412) 261-5520

                                        Attorney for Defendant,
                                        JOSHUA D. SPRINGER
